
	
		I
		112th CONGRESS
		1st Session
		H. R. 1453
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Hinchey
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To revise the National Flood Insurance Program to more
		  fairly treat homeowners who purchase insurance under the
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Flood Insurance Fairness Act of
			 2011.
		2.5-year delay in
			 effective date of mandatory purchase requirement for new flood hazard
			 areas
			(a)In
			 generalSection 102 of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) is amended by adding at
			 the end the following new subsection:
				
					(i)Delayed
				effective date of mandatory purchase requirement for new flood hazard
				areas
						(1)In
				generalIn the case of any
				area that was not previously designated as an area having special flood hazards
				and that, pursuant to any issuance, revision, updating, or other change in
				flood insurance maps that takes effect on or after September 1, 2008, becomes
				designated as an area having special flood hazards, such designation shall not
				take effect for purposes of subsection (a), (b), or (e) of this section, or
				section 202(a) of this Act, until the expiration of the 5-year period beginning
				upon the date that such maps, as issued, revised, update, or otherwise changed,
				become effective.
						(2)Rule of
				constructionNothing in paragraph (1) may be construed to affect
				the applicability of a designation of any area as an area having special flood
				hazards for purposes of the availability of flood insurance coverage, criteria
				for land management and use, notification of flood hazards, eligibility for
				mitigation assistance, or any other purpose or provision not specifically
				referred to in paragraph
				(1).
						.
			(b)Conforming
			 amendmentThe second sentence of subsection (h) of section 1360
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(h)) is amended by
			 striking Such and inserting Except for notice regarding a
			 change described in section 102(i)(1) of the Flood Disaster Protection Act of
			 1973 (42 U.S.C. 4012a(i)(1)), such.
			(c)No
			 refundsNothing in this
			 section or the amendments made by this section may be construed to authorize or
			 require any payment or refund for flood insurance coverage purchased for any
			 property that covered any period during which such coverage is not required for
			 the property pursuant to the applicability of the amendment made by subsection
			 (a).
			3.5-year phase-in
			 of flood insurance rates for newly mapped areasSection 1308 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4015) is amended—
			(1)in subsection (a),
			 in the matter preceding paragraph (1), by inserting or notice
			 after prescribe by regulation;
			(2)in subsection (c),
			 by inserting and subsection (g) before the first comma;
			 and
			(3)by adding at the end the following new
			 subsection:
				
					(g)5-Year phase-In
				of flood insurance rates for newly mapped areasNotwithstanding any other provision of law
				relating to chargeable risk premium rates for flood insurance coverage under
				this title, in the case of any property that is located within any area that
				was not previously designated as an area having special flood hazards and that,
				pursuant to any issuance, revision, updating, or other change in flood
				insurance maps, becomes designated as such an area, during the 5-year period
				that begins upon the earlier of (A) the expiration of the period referred to in
				section 102(i)(1) of the Flood Disaster Protection Act of 1973 with respect to
				such area, or (B) the first date during such period referred to in such section
				102(i)(1) with respect to such area that flood insurance coverage under this
				title is in effect for such property, the chargeable premium rate for flood
				insurance under this title with respect to such shall be—
						(1)for the first year of such 5-year period,
				20 percent of the chargeable risk premium rate otherwise applicable under this
				title to the property;
						(2)for the second year of such 5-year period,
				40 percent of the chargeable risk premium rate otherwise applicable under this
				title to the property;
						(3)for the third year of such 5-year period,
				60 percent of the chargeable risk premium rate otherwise applicable under this
				title to the property;
						(4)for the fourth year of such 5-year period,
				80 percent of the chargeable risk premium rate otherwise applicable under this
				title to the property; and
						(5)for the fifth year of such 5-year period,
				100 percent of the chargeable risk premium rate otherwise applicable under this
				title to the
				property.
						.
			4.Reimbursement of
			 property owners for costs incurred in requests To remove property from base
			 flood elevationsSection 1360
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by
			 adding at the end the following new subsection:
			
				(k)Reimbursement of
				property owners for costs incurred in requests To remove property from base
				flood elevationsIf an owner of a real property incurs expense in
				connection with the services of surveyors, engineers, or similar services, but
				not including legal services, in effecting any request to the Director to
				remove the property from inclusion within the base flood elevations established
				under flood insurance map panels, and the Director grants such request in whole
				or in part, the Director shall reimburse such individual for such expense. The
				amount of such reimbursement shall be determined by the Director, based on the
				ratio of the successful portion of the request as compared to the entire
				request. The Director shall apply such ratio to the average cost of such
				services in the community for jobs of a similar
				size.
				.
		5.Community
			 outreach plan for updating floodplain areas and flood-risk zonesThe Administrator of the Federal Emergency
			 Management Agency—
			(1)shall, not later than the expiration of the
			 60-day period beginning upon the date of the enactment of this Act, submit to
			 the Congress a community outreach plan for the updating of floodplain areas and
			 flood-risk zones under section 1360(f) of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4101(f)); and
			(2)may not revise and
			 update any floodplain area or flood-risk zone under such section 1360(f) of the
			 National Flood Insurance Act of 1968 until the date on which the Administrator
			 submits such community outreach plan.
			6.Notification of
			 establishment of flood elevationsSection 1360 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4101), as amended by the preceding provisions of this
			 Act, is further amended by adding at the end the following new
			 subsection:
			
				(l)Notification to
				Members of Congress of map modernizationUpon any revision or update of any
				floodplain area or flood-risk zone pursuant to subsection (f), any decision
				pursuant to subsection (f)(1) that such revision or update is necessary, any
				issuance of preliminary maps for such revision or updating, or any other
				significant action relating to any such revision or update, the Director shall
				notify the Senators for each State affected, and each Member of the House of
				Representatives for each congressional district affected, by such revision or
				update in writing of the action
				taken.
				.
		
